                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                        AT CHATTANOOGA

    LYNDELL GREEN,                                    )
                                                      )        Case Nos. 1:14-cr-129, 1:17-cv-359
               Petitioner,                            )
                                                      )        Judge Travis R. McDonough
    v.                                                )
                                                      )        Magistrate Judge Christopher H. Steger
    UNITED STATES OF AMERICA,                         )
                                                      )
               Respondent.                            )
                                                      )


                                        MEMORANDUM OPINION



              Before the Court is Petitioner Lyndell Green’s pro se motion to vacate, set aside, or

correct his sentence pursuant to 28 U.S.C. § 2255 (Doc. 35).1 Petitioner bases his request for

relief on the United States Supreme Court case Johnson v. United States, 135 S. Ct. 2551 (2015),

in which the Court held that the residual clause of the Armed Career Criminal Act (“ACCA”)

was unconstitutionally vague. (Id.) Respondent, United States of America, opposes Petitioner’s

motion. (Doc. 36.) For the following reasons, the Court DENIES Petitioner’s § 2255 motion

(Doc. 35).

         I.      BACKGROUND

              On November 25, 2014, Petitioner was charged with one count of being a felon in

possession of a firearm, in violation of Title 18, United States Code, Section 922(g)(1). (Doc. 1.)




1
 Although Petitioner actually filed an “Application For Leave to File a Second or Successive
Motion to Vacate, Set Aside, or Correct Sentence,” the Sixth Circuit determined that Petitioner
had not previously filed a § 2255 motion and transferred his motion to this Court for disposition.
(See Doc. 34.)
On July 28, 2015, Petitioner pleaded guilty to this offense pursuant to a factual basis. (Doc. 21.)

Petitioner’s Presentence Investigation Report calculated his base-offense level as 20, pursuant to

the United States Sentencing Guidelines (“USSG”) § 2K2.1(a)(4)(A) because, at the time of his

offense, he had sustained a felony conviction for a crime of violence, as defined by USSG §

4B1.2(a).2 Based on Petitioner’s offense level and criminal history, the Court calculated his

advisory guidelines range as 84 to 105 months’ imprisonment. (See Docs. 22, 27.) On August

26, 2015, United States District Judge Curtis L. Collier sentenced Petitioner to 100 months’

imprisonment. (Doc. 26.) Petitioner did not file a direct appeal of his conviction or sentence.

On August 21, 2017, Petitioner filed the instant motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255. (Doc. 35.) This motion is now ripe for the Court’s

review.

    II.      STANDARD OF REVIEW

          To obtain relief under 28 U.S.C. § 2255, a petitioner must demonstrate “(1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

fact or law . . . so fundamental as to render the entire proceeding invalid.” Short v. United States,

471 F.3d 686, 691 (6th Cir. 2006) (quoting Mallett v. United States, 334 F.3d 491, 496–97 (6th

Cir. 2003)). He “must clear a significantly higher hurdle than would exist on direct appeal” and

establish a “fundamental defect in the proceedings which necessarily results in a complete

miscarriage of justice or an egregious error violative of due process.” Fair v. United States, 157

F.3d 427, 430 (6th Cir. 1998).

          In ruling on a motion made pursuant to § 2255, the Court must also determine whether an




2
 At the time of his conviction, Petitioner had a prior felony conviction for Tennessee aggravated
assault. (See Doc. 22, at 4, 9.)


                                                  2
evidentiary hearing is necessary. “An evidentiary hearing is required unless the record

conclusively shows that the petitioner is entitled to no relief.” Martin v. United States, 889 F.3d

827, 832 (6th Cir. 2018) (quoting Campbell v. United States, 686 F.3d 353, 357 (6th Cir. 2012));

see also 28 U.S.C. § 2255(b). “The burden for establishing entitlement to an evidentiary hearing

is relatively light, and where there is a factual dispute, the habeas court must hold an evidentiary

hearing to determine the truth of the petitioner’s claims.” Id. (internal quotations omitted).

While a petitioner’s “mere assertion of innocence” does not entitle him to an evidentiary hearing,

the district court cannot forego an evidentiary hearing unless “the petitioner’s allegations cannot

be accepted as true because they are contradicted by the record, inherently incredible, or

conclusions rather than statements of fact.” Id. When petitioner’s factual narrative of the events

is not contradicted by the record and not inherently incredible and the government offers nothing

more than contrary representations, the petitioner is entitled to an evidentiary hearing. Id.

   III.      ANALYSIS

          A. Timeliness of Petition

          Section 2255(f) places a one-year statute of limitations on all petitions for collateral relief

under § 2255 running from either: (1) the date on which the judgment of conviction becomes

final; (2) the date on which the impediment to making a motion created by governmental action

in violation of the Constitution or laws of the United States is removed, if the movant was

prevented from making a motion by such governmental action; (3) the date on which the right

asserted was initially recognized by the Supreme Court, if that right has been newly recognized

by the Supreme Court and made retroactively applicable to cases on collateral review; or (4) the

date on which the facts supporting the claim or claims presented could have been discovered

through the exercise of due diligence. 28 U.S.C. § 2255(f).




                                                    3
       Petitioner’s reliance on Johnson triggers the one-year limitations period under subsection

(f)(3). See Welch v. United States, 136 S. Ct. 1257, 1265 (2016) (“Johnson is . . . a substantive

decision and so has retroactive effect . . . in cases on collateral review.”). The period began to

run on June 26, 2015, when Johnson was decided. Petitioner’s motion was filed well over a year

later, on August 21, 2017. As a result, Petitioner’s § 2255 motion is not timely and is barred by

the one-year statute of limitations.3 The Court will, therefore, DENY Petitioner’s motion to

vacate, set aside or correct his sentence under 28 U.S.C. § 2255.4

       B. Merits of Petition

       Even if Petitioner’s motion were timely, it would fail on the merits. As noted above,

Petitioner asserts he is entitled to relief based on the United States Supreme Court’s decision in

Johnson, in which the Supreme Court held that the residual clause of the ACCA, 18 U.S.C. §



3
  Petitioner’s motion would also be untimely under § 2255(f)(1). As noted earlier, Petitioner did
not appeal the district court’s August 26, 2015 judgment imposing a 100-month term of
imprisonment. “[W]hen a federal criminal defendant does not appeal to the court of appeals, the
judgment becomes final upon the expiration of the period in which the defendant could have
appealed to the court of appeals, even when no notice of appeal was filed.” Sanchez-Castellano
v. United States, 358 F.3d 424, 427 (6th Cir. 2004). Federal Rule of Appellate Procedure
4(b)(A) provides that a defendant’s notice of appeal must be filed in the district court within
fourteen days of the entry of judgment. Thus, Petitioner’s judgment of conviction became final
on September 9, 2015. Petitioner filed the instant motion on August 21, 2017—almost two years
after his judgment of conviction became final and outside the one-year window for requesting
collateral relief.
4
  Additionally, nothing in the record supports equitable tolling of the one-year statute of
limitations. While the one-year statute of limitations applicable to § 2255 motions is subject to
equitable tolling, Solomon v. United States, 467 F.3d 928, 933, 935 (6th Cir. 2006), tolling is
applied sparingly, Griffin v. Rogers, 399 F.3d 626, 635 (6th Cir. 2005). To be entitled to
equitable tolling, a habeas petitioner must show: “‘(1) that he has been pursuing his rights
diligently, and (2) that some extraordinary circumstance stood in his way’ and prevented timely
filing.” Lawrence v. Florida, 549 U.S. 327, 336 (2007) (quoting Pace v. DiGuglielmo, 544 U.S.
408, 418 (2005)). In this case, Petitioner has not provided facts demonstrating that he has been
diligently pursuing his rights or that some extraordinary circumstance prevented timely filing the
present motion.



                                                 4
924(e), is unconstitutionally vague. 135 S. Ct. at 2563. However, Petitioner was not sentenced

based on an enhancement under the ACCA. (See Docs. 22, 26.)

          Nevertheless, Petitioner argues that his prior conviction for Tennessee aggravated assault

no longer qualifies as a crime of violence under USSG § 4B1.2, and that, therefore, his base

offense level under § 2K2.1 is incorrect.5 The Supreme Court has held that the sentencing

guidelines “are not amenable to a vagueness challenge,” because they are not mandatory, but

“merely guide the district courts’ discretion.” Beckles v. United States, 137 S. Ct. 886, 894

(2017). Thus, Petitioner’s argument that Johnson has any bearing on whether his conviction for

Tennessee aggravated assault counts as a crime of violence under USSG § 4B1.2 is misplaced.

Moreover, Sixth Circuit precedent dictates that “a conviction for aggravated assault under

[Tennessee law] categorically qualifies as a crime-of-violence predicate under the use-of-force

clause found in U.S.S.G. § 4B1.2(a).” Hollom v. United States, 736 F. App’x 96, 101 (6th Cir.

2018). Accordingly, Petitioner has identified no grounds for relief under § 2255.

    IV.      CONCLUSION

          For the reasons stated herein, the Court finds that no evidentiary hearing for this motion

brought pursuant to 28 U.S.C. § 2255 is necessary and, on the basis of the record before it, that

Petitioner is not entitled to relief. Accordingly, the Court DENIES Petitioner’s § 2255 motion

(Doc. 35). Should Petitioner give timely notice of an appeal from this Order, such notice will be

treated as an application for a certificate of appealability, which is DENIED because he has

failed to make a substantial showing of the denial of a constitutional right or to present a



5
 Petitioner actually states that his prior conviction for aggravated assault no longer qualifies as a
crime of violence under the “ACCA,” but because pro se plaintiffs “enjoy the benefit of a liberal
construction of their pleadings and filings,” the Court construes it as an argument that his prior
conviction for aggravated assault no longer qualifies as a crime of violence under USSG §
4B1.2. Boswell v. Mayer, 169 F.3d 384, 387 (6th Cir. 1999).

                                                  5
question of some substance about which reasonable jurists could differ. See 28 U.S.C. §

2253(c)(2); Fed. R. App. P. 22(b); Slack v. McDaniel, 529 U.S. 473, 484 (2000). Additionally,

the Court has reviewed this case pursuant to Rule 24 of the Federal Rules of Appellate Procedure

and hereby CERTIFIES that any appeal from this action would not be taken in good faith and

would be totally frivolous. Therefore, any application by Petitioner for leave to proceed in forma

pauperis on appeal is DENIED. See Fed. R. App. P. 24.

       AN APPROPRIATE JUDGMENT WILL ENTER.

                                             /s/ Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




                                               6
